





CITATION:
Bennett v. Bennett, 2011 ONCA 822



DATE: 20111222



DOCKET: C53900 & C54175



COURT OF APPEAL FOR ONTARIO



Laskin and Epstein JJ.A. and Pardu J. (
Ad Hoc
)



BETWEEN



Cathy Jane Bennett



Applicant (Respondent)



and



Charles Murray Bennett



Respondent (Appellant)



Gil D. Rumstein, for the appellant



Donald R. Good, for the respondent



Heard and released orally:
December 9, 2011



On appeal from the order of Justice Michael J. Quigley of the
          Superior Court of Justice, dated May 27, 2011 and August 2, 2011.



ENDORSEMENT



[1]

We dismiss the appeal from the summary judgment granted by Quigley J. on
    May 27, 2011.  We agree with counsel for Ms. Bennett that the parties cannot
    maintain the farm.  This financial imperative requires that the property be
    sold.

[2]

We allow in part Mr. Bennetts appeal from the order of Quigley J. dated
    August 2, 2011.  Mr. Bennett shall be entitled to amend his claim except that
    he shall not be entitled to assert a claim for a vesting order or a proprietary
    remedy.

[3]

Paragraph 4 of the order of Juriansz J.A. dated September 8, 2011
    staying the order for exclusive interim possession is continued.  This
    continuation of the stay is subject to the following two terms:

(1)

Ms. Bennett may attend at the property on reasonable notice to assess
    its condition and take any necessary steps to pursue the sale of the property;

(2)

Should Mr. Bennett fail to take all reasonable efforts to cooperate with
    the real estate agent, then Mrs. Bennett shall be entitled to move in the
    Superior Court for appropriate relief.

[4]

Ms. Bennett is entitled to her costs of the appeal and the motion before
    Juriansz J.A., which we fix in the amount of $5,000, inclusive of disbursements
    and applicable taxes.

John Laskin J.A.

G.J. Epstein J.A.

G. Pardu J. (ad hoc)


